EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Ma on January 28, 2021.

The application has been amended as follows: 
Please amend claims 1, 18 and 20 as follows:

Claim 1:
	On [lines 8-9] of claim 1, please change “a first appliance device” to --a first and second appliance devices--.
	On [line 12] of claim 1, please change “the first appliance device” to --the first and second appliance devices--.
On [line 13] of claim 1, please change “the first network-enabled appliance” to --the first and second network-enabled appliances--.

Claim 18:
	On [lines 9-10] of claim 18, please change “a first appliance device” to --a first and second appliance devices--.
	On [line 13] of claim 18, please change “the first appliance device” to --the first and second appliance devices--.
[line 14] of claim 18, please change “the first network-enabled appliance” to --the first and second network-enabled appliances--.

Claim 20:
	On [lines 12-13] of claim 20, please change “a first appliance device” to --a first and second appliance devices--.
	On [line 17] of claim 20, please change “the first appliance device” to --the first and second appliance devices--.
On [lines 18-19] of claim 20, please change “the first network-enabled appliance” to --the first and second network-enabled appliances--.

Allowable Subject Matter
Claims 1-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALVIN H TAN/Primary Examiner, Art Unit 2178